Citation Nr: 1736406	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for swelling of the stomach and legs.

4.  Entitlement to service connection for shortness of breath and fatigue.

5.  Entitlement to service connection for dermatitis.

6.  Entitlement to service connection for inner ear trouble.

7.  Entitlement to special monthly compensation (SMC) due to being housebound or the need for regular aid and attendance.

8.  Entitlement to a total disability rating due to individual unemployability.

REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issues regarding PTSD and TDIU will be decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's psychiatric impairment has been total since July 21, 2009.    

2.  As the Veteran has been granted a 100 percent schedular rating for his PTSD throughout the appeal period, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  Since July 21, 2009, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2016). 

2.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD  

The Veteran has been service connected for PTSD since August 1980.  Since July 2004, the disorder has been rated as 50 percent disabling.  On July 21, 2010, he filed the increased rating claim currently on appeal.  In the January 2012 rating decision on appeal, the RO denied the claim.    

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Further, an effective date for increased rating may be assigned up to one year prior to the date of claim where medical evidence indicates an increase in disability during that time period.  38 C.F.R. § 3.400(o)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The RO rated the Veteran's psychiatric disability under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This provision authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  The Veteran has been rated as 50 percent disabled under DC 9411 throughout the appeal period.  As such, the issue before the Board is whether a rating in excess of 50 percent - i.e., 70 or 100 percent - has been warranted since July 21, 2009, one year prior to the increased rating claim.  38 C.F.R. § 3.400(o)(2).  

Under DC 9411, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is warranted under DC 9411 when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

To properly rate the Veteran's PTSD, the Board must consider in its determination the Veteran's entire medical history, to include the stressors which gave rise to his PTSD.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016)(In considering the severity of a disability, it is essential to trace the medical history of the veteran.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The evidence dated during the appeal period consists of lay statements from the Veteran and his spouse, VA treatment records, VA examination reports, and private medical evidence.  When viewed in light of the Veteran's entire medical history, this evidence indicates that, throughout the appeal period (i.e., since July 21, 2009), PTSD impairment has been totally disabling.  

To begin, the record documents that the Veteran has experienced severe symptomatology as the result of the remarkable stressors he underwent during naval service in World War II.  As summarized in an October 1980 VA examination report of record:

[The Veteran] joined the Navy on April 26, 1942 at the age of 17....  [I]n October, 1942 his ship was sunk on the coast of South Africa and after being in a raft for 2 days, he and others were rescued and taken to Capetown.  After a short time there, he was placed in another ship heading toward the U.S.A. When the ship was 400 miles from the coast of Brazil, it too was sunk by a German submarine [in November 1942].  He and other comrades were able to reach the coast of Brazil (Sao Luis) [after nearly 80 days] in a lifeboat.  He was then returned to the U.S. and after awhile, he was assigned again to another ship.  He said that his nerves got bad.  He was afraid the ship was going to get hit again.  He became jumpy and irritable.  He believes he was put in a ship too soon after the two sinking experiences.  He said he was hospitalized in the Brooklyn Naval Hospital in 1943 because of his nervous condition.  He was there for about a week and then was sent to a rest home in Pocono, PA.  After being there for about 2 weeks[,] he was assigned to a ship that was transporting troops to the Pacific area and Africa.  After sometime, he was assigned to a destroyer.  He said that when he was hospitalized[,] was told he was suffering from "shell shock" and that he should try to obtain a medical discharge. 

The Veteran nevertheless remained on active duty and eventually reported aboard another U.S. Navy vessel.  While patrolling the North Atlantic on this ship in March 1945, the Veteran earned the Navy and Marine Corps Medal for "outstanding performance of duty during rescue operations ... in heavy weather on the occasion of a collision" between a U.S. military transport vessel and a French aircraft carrier.  The award citation indicated that the Veteran:

was largely responsible for the successful rescue of one survivor through his timely actions and assisted with untiring efforts in other rescues. At great personal danger from the violent rolling of the ship in high seas, [he,] with total disregard for his own safety, went over the side of the ship to assist men in the water, thereby contributing, by his resourcefulness and prompt action, to the success of the rescue efforts.  

After his discharge from service in 1946, the Veteran worked in mining and then later in highway construction until 1975 when he was declared disabled because of his nervous condition.  The record also indicates that the Veteran was determined to be unemployable by the Social Security Administration (SSA) in the late 1970s.  

The medical evidence dated since the late 1970s has indicated severe impairment.  An October 1978 private medical report notes "severe physical and emotional trauma during WWII."  The report noted the Veteran's strong religious ideation, his history of suicidal thoughts, "definite flight of ideas" and poor adaptability.  The examiner noted that it was difficult to keep the Veteran oriented, and noted the Veteran's poor cognitive state.  The examiner diagnosed the Veteran with "agitated depression constituting severe psychoneurosis" and "chronic organic brain syndrome."  The examiner noted a poor prognosis and found the Veteran "obviously unemployable due to poor adaptability and poor reality contact."   

The evidence dated since the late 1970s until the April 2017 Board hearing is in equipoise regarding the nature and degree of the PTSD.  The VA examination reports and treatment records dated since then find the Veteran both severely disabled and yet somewhat functional.  The October 1980 VA examiner noted that the Veteran "feels tense and upset most of the time" and reported that "[s]ometimes I feel I am ready to explode."  The Veteran indicated to the examiner that he "feels tight inside, has difficulty sleeping and, on occasion, has nightmares about the two different ships he was on which were both sunk during the second World War.  He dreams about sharks eating people and when he wakes up, he finds himself shaking, sweating and fearful."  The September 2004 VA report indicated that the Veteran:

finds he is up and down frequently throughout the evening.  He has nightmares a couple times a week.  He tends to stay awake many of these incidences. He says he has panic attacks when he has these nightmares with racing heart, difficulty breathing and sweats. He will arise in the morning at 6-7:00 AM. He frequently recalls throughout the day and particularly during his dreaming periods of incidences where he had been in the lifeboat after his boats were sunk and hit by the submarines. He remembers other survivors that he shared the life boat with and in one incidence provided a life jacket to another naval person despite himself being in peril.... He states he has intrusive thoughts on a daily basis and specific triggers of newscasts about war are enough to evoke increased numbers of intrusive thoughts and nightmares. He tends to startle easily and is hypervigilant. In fact, while in the office during the examination, repair work was going on in the hospital and the noise alarmed him. During his discussion of his military service, he began to cry. The patient notes he tended to avoid talking to anyone about his prior military experience until such time he put a book together to pass on to his grandchildren about specific incidences that he was involved in during the military operations.... There is evidence of significant impairment in social and familial functioning at this time.

The July 2007 VA report noted the Veteran's sleep impairment and recurrent nightmares and intrusive thoughts related to wartime naval catastrophes.  Similarly, the September 2010 VA report noted the Veteran's recurrent and intrusive distressing recollections of the events, recurrent distressing dreams of the events, and physiological reactivity on exposure to internal or external cues that symbolize
or resemble an aspect of the traumatic events.  The September 2010 VA report indicated that the Veteran was "[r]eliving some of the war, the bodies, and other bad experiences in life."  The Veteran also indicated that he gets the "shakes... nervous spells.  I'm not cold, I just shake" when he dwells on traumatic memories.  The Veteran further indicated that he continued to experience nightmares, sleep disruption, anxiety, distressing memories, and anxiety that impact his social functioning.  The examiner indicated that the Veteran "tends to isolate for periods and limit activities to minimize anxiety."  In one March 2012 VA report, the examiner commented on the Veteran's diminished cognitive state, indicating that he experienced decreased memory loss and "possible early dementia."  Another March 2012 VA examiner also noted memory loss, dreams of traumatic wartime events several times per week, and frequent intrusive, trauma-related thoughts which cause "shaking."  The report noted irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

Evidence provided during hearings also tends to support the assignment of a 100 percent evaluation here.  In a February 2013 hearing before the RO, the Veteran testified regarding his past experiences and indicated that his religious faith and prayer helped him cope with severe PTSD symptomatology.  

In the April 2017 hearing before the undersigned, it was apparent that the Veteran was totally impaired socially and occupationally.  He exhibited gross impairment in thought processes and in communication, indicated an intermittent inability to perform activities of daily living, indicated disorientation to time and place, and indicated problems with memory.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Mauerhan, supra.  

During the hearing, the Veteran's spouse described the Veteran's severe episodes of panic, resulting in paralyzing nervousness and shaking.  She indicated that he recently "was shaking, like chilling, that, uh, that went on for several hours, so I took him to the emergency room and they gave him an injection, I don't know what it was, and kept him the rest of the day.  That was the worst that I've ever seen."  She indicated that the Veteran recently stated after a nightmare, "I'm glad you woke me, I was pulling soldiers out of the water. That goes on but, you know."  The Veteran also testified regarding his shakiness.  He indicated that looking at medals and awards caused him to shake and "relive" the past.  Moreover, during the hearing, the Veteran detailed his experiences in Brazil after floating in a lifeboat for 80 days.  

[J]ust two ounces of water a day to drink and nothing to eat. Beached ourself on a little desert island, lived with the natives until we was rescued. They took us, uh, from there. When we first spotted the, the land, we had a little sea anchor in the boat, we didn't just sail away, we just drifted with the tide in this lifeboat, but we drop it to kinda hold us too -- we thought we spotted land the night before but sometimes, you know, you see things, you, you think you see, and but we woke the next morning, could see that it was land and it was lined on, on the beach. So we pulled the little anchor up and started drifting back in with the tide. And we beached ourself on that little island, and we didn't know whether these natives were friendly or not, but they were friendly. Big kettles that they cook in, we didn't know whether we was going to get food or be the food. But we got food, they was good to us, and this part of it, where we landed....  And they took us, then they, from there they took us, uh, through the jungle, down the river by canoes in the little village. And they flew us out of there about 20 at a time, took us up to another little resting place or more so before they could house us, and keep us a while. Until we, we was brought back up to Puerto Rico, the Army there at Puerto Rico to stay.  

The spouse then testified that the Veteran "repeats that story many times every day....  [I]t does get on his nerves because he repeats it so many times."  

Certain evidence dated during the appeal period indicates that the Veteran has been stable emotionally, oriented, and socially involved with family and church members.  For example, one of the March 2012 VA reports indicated that, despite the foregoing evidence, the Veteran was "employable from a mental health perspective."  The examiner described the Veteran's symptoms as moderate with mild to moderate functional impairment.  This evidence of milder impairment does not, however, comprise a preponderance of the evidence against the claim for a total rating.  See Alemany and Gilbert, both supra.  Rather, this evidence indicates that, over the years, the Veteran's condition has occasionally lessened in severity but has generally continued as a totally disabling disorder.  In a case such as this, the Board is guided to "produce the greatest degree of stability of evaluations."  Indeed, "[i]t is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain" the level of disability.  See 38 C.F.R. § 3.344.  

In sum, in view of the entire medical history, the evidence does not preponderate against the notion that the Veteran has been totally disabled as the result of his PTSD symptomatology.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim for a 100 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  TDIU

The Veteran has been awarded a 100 percent schedular rating for his PTSD from July 21, 2009.  A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446   (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  If VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Thus, the Veteran's claim for a TDIU is moot as he has been awarded a 100 percent schedular rating for the entirety of the period where TDIU was under appeal.

 
ORDER

From July 21, 2009, entitlement to a 100 percent disability rating for PTSD is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to TDIU is dismissed.


REMAND

A remand is necessary for the issues remaining on appeal.

First, the Veteran should be provided with VA compensation examinations into his claims to service connection for swelling of the stomach and legs, shortness of breath and fatigue, dermatitis, and inner ear dysfunction.  The evidence indicates that the Veteran has these disorders, and indicates that he was exposed to asbestos, acoustic trauma, and various environmental hazards (e.g., 80 days in a life boat in a tropical setting) during service.  See 38 C.F.R. § 3.303.  Further, he indicates that these disorders are secondary to service-connected disability (i.e., PTSD or hearing loss/tinnitus).  See 38 C.F.R. § 3.310.  Medical inquiry should therefore be conducted into his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Second, the Veteran should be provided with a new VA examination into the severity of his hearing loss disability.  During the Board hearing before the undersigned in April 2017, the Veteran and his spouse indicated that the disability had worsened significantly since the most recent audiological examination in March 2013.  More recent test results should be included in the record.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the disability had increased in severity).    

Third, the service connection claim for inner ear dysfunction and the SMC claim are inextricably intertwined with the other claims remanded here.  In particular, the evidence indicates that the Veteran's balance problems, perhaps related to inner-ear dysfunction, may relate to his service-connected hearing loss and tinnitus disabilities.  These claims must be remanded as well, therefore.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in March 2013.  

2.  Schedule the Veteran for examinations to determine the nature and etiology of disorders involving swelling of the stomach and legs, shortness of breath and fatigue, dermatitis, and inner ear disorder.  The examiners should review the claims folder, and then respond to the following questions. 

(a)  What disorders does the Veteran currently have related to swelling of the stomach and legs, shortness of breath and fatigue (to include lung disability), dermatitis, and inner ear dysfunction?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed disorder is related to an in-service disease, event, or injury?

In answering (b), please address the evidence of record indicating during service asbestos exposure, extreme sun and sea exposure, exposure to tropical conditions, and exposure to acoustic trauma involving weapons of war.    

(c)  If the answer to (b) is negative for any issue (i.e., swelling of the stomach and legs, shortness of breath and fatigue, dermatitis, and inner ear disorder), is it at least as likely as not that the particular disorder is proximately due to or the result of service-connected disability? 

(d)  If the answers to (b) and (c) are negative for any particular disorder addressed here, is it at least as likely as not that any particular disorder is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

In answering (c) or (d), please address the Veteran's assertions that his disorders are caused by service-connected PTSD or by service-connected hearing loss and tinnitus.   

Any opinion or conclusion reached should be fully explained.

3.  Schedule a VA audiology examination to determine the current severity of the service-connected hearing disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

In assessing the severity here, the examiner should address the evidence of record documenting the Veteran's balance problems and dizziness, and comment on the degree to which such problems may relate in any way to the hearing loss and tinnitus.  In particular, the findings of the examiner evaluating inner ear dysfunction (addressed in paragraph #3 above) should be discussed.    

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the December 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental SOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


